On Rehearing.
On January 11, 1923, this court denied the claim of the libelant for damages for delivery of cargo of candles in damaged condition, stating that “there is no testimony that the character of the cargo in issue was called to the attention of the shipper.”; it having been shown that the respondent vessel “was in general seaworthy condition, properly equipped, manned, and officered, and so continued from port to port throughout the trip.”
[4] A petition for rehearing has been filed, and it is shown that the ship was advised that the consignment was “42 cartons of candle's,” *981and it is asserted that the burden to show negligence vas not upon the libelant until the seaworthiness oí the vessel was shown to be such as to reasonably fit her to carry the cargo undertaken. Int. Nav. Co. v. Farr & B. M. F. G. Co., 181 U. S. 218, 21 Sup. Ct. 591, 45 L. Ed. 830. The burden is on the carrier to show seaworthiness of the vessel or the exercise of due diligence to make the ship in all respects seaworthy, and the Supreme Court holds that means due diligence on the part of the owner’s servants in the use of the equipment before the commencement of the voyage and until it is actually commenced. Int. Nav. Co. v. Farr B. M. F. G. Co,, supra. The Southwark, 191 U. S. 1, 24 Sup. Ct. 1, 48 L. Ed. 65; The Aki Maru, 255 Fed. 721, 167 C. C. A. 67. The court also holds that the ship owner must show, among other things, the seaworthy fitness to carryrthe cargo undertaken, and that the discharge of this duty is not left to any presumption, and that it is a condition precedent which must be shown before the exemption can be claimed. The reason for such rule is obvious. Knowledge of the condition, preparation, and arrangement is with the owner and his servants, or should be, while the shipper has no knowledge, and if he were required to furnish such proof it would operate as a denial .of justice.
[5] To make a ship seaworthy for the cargo sought to be transported, it must be shown that the relation of the ship to the cargo at the inception of the voyage was such as to make it seaworthy and fit to carry the cargo; not only must the ship be in a general seaworthy condition, properly equipped and manned, but the cargo must be stowed in such part of the ship as has been generally or' specially provided for the particular class of cargo. A ship properly equipped with refrigerator facilities could not accept a cargo of fresh meat for shipment to the tropics and stow the meat in the engine room. To make a ship seaworthy for a cargo of fresh meat, it is incumbent upon the ship to show, not only equipment with refrigerator facilities, but that the meat was stowed in these facilities at the inception of the voyage; and with a cargo of candles, the burden is placed U{3on the vessel to show that the candles were stowed in a place of the ship reasonably fitted for such cargo, and may not shift the burden upon the shipper after showing general seaworthy condition, etc., to show that the candles were stowed near the engine room or steam pipes, or other hot objects. The exceptive clause “damage by heat” has operation only against outdoor temperature, and the usual and ordinary temperature of the vessel’s hold.
Proper stowage at the inception of the voyage not having been shown by the respondent, decree for libelant is directed.